Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27,30,32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Melikhov et al.(RU 2261575C1; 10/10/2005).Melikhov et al. teach treating corn seed with a 72 hour culturing suspension of chlorella at a temperature ranging from 28-30 degree oC(pasteurization) protect culture from infectious disease. Melikhnov et al.’s invention and instant clams share the same active step of treating plant seed with a cultured pasteurized chlorella; therefore like instant claims, Melikhov et al.’s method would inherently promote/enhance the yield of the plant. 


Claim(s) 27,30,32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Melikhov et al.(RU 2278493C1; 06/27/10/2006). Melikhov et al. teach treating wheat seed with a 72 hour culturing suspension of chlorella at a temperature ranging from 28-30 degree oC(pasteurization) for presowing seeds. Melikhnov et al.’s invention and instant clams share the same active step of treating plant seed with a cultured pasteurized chlorella; therefore like instant claims, Melikhov et al.’s method would inherently promote/enhance the yield of the plant.

Claim(s) 27,30,32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kunitsyn(RU 2448453C1; 04/27/2012). Kunitsyn teaches soaking seed for 4 day in cultural suspension of chlorella at a temperature ranging from 20-28 degree oC(pasteurization) for stimulating plant development. Kunitsyn’s invention and instant clams share the same active step of treating plant seed with a cultured pasteurized chlorella; therefore like instant claims Kunitsyn’s method would inherently promote/enhance the yield of the plant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27,29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10701941. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims and instant claims teach the step of treating plant or plant seed with a culture of pasteurized Chlorella. The instant independent claim’s preamble is drawn to a method of enhancing plant yield which is narrower in scope in comparison to the USPN independent claim drawn to a method of enhancing a plant characteristic. USPN claims and instant clams share the same active step of treating plant or plant seed with a cultured pasteurized chlorella; therefore like instant claims, the USPN et al.’s method claims would naturally promote/enhance the yield of the plant rendering the instant claims obvious. USPN claims recite a pasteurization temperature range from 50 degree C to 90 degree C, a chlorella application rate of 0.25-2 gallons/acre rendering obvious instant independent claims. 

Claims 27,29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10645937. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims and instant claims teach the step of treating plant or plant seed with a culture of pasteurized Chlorella. The instant independent claim’s preamble is drawn to a method of enhancing plant yield which is narrower in scope in comparison to the USPN independent claim’s preamble drawn to a method of enhancing fruit sweetness. USPN claims and instant clams share the same active step of treating plant or plant seed with a cultured pasteurized chlorella; therefore like instant claims, the USPN et al.’s method claims would naturally promote/enhance the yield of the plant rendering the instant claims obvious. USPN claims recite a pasteurization temperature range from 50 degree C to 90 degree C, a chlorella application rate of 0.25-2 gallons/acre rendering obvious instant independent claims.

Claims 27,29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10631543. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims and instant claims teach the step of treating plant or plant seed with a culture of pasteurized Chlorella. The instant independent claim preamble is to a method of enhancing plant yield while USPN independent claim’s preamble drawn to a method of decreasing fruit bruising. USPN claims and instant clams share the same active step of treating plant or plant seed with a cultured pasteurized chlorella; therefore like instant claims, the USPN et al.’s method claims would naturally promote/enhance the yield of the plant rendering the instant claims obvious. USPN claims recite a pasteurization temperature range from 50 degree C to 90 degree C, a chlorella application rate of 0.25-2 gallons/acre rendering obvious instant independent claims.

Claims 27,28,31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,11 of U.S. Patent No. 10357038. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims and instant claims teach the step of treating plant or plant seed with a culture of pasteurized Chlorella. The instant independent claim preamble is drawn to a method of enhancing plant yield while the USPN independent claim’s preamble is drawn to a method of enhancing plant growth. USPN claims and instant clams share the same active step of treating plant or plant seed with a cultured pasteurized chlorella; therefore like instant claims, the USPN et al.’s method claims would naturally promote/enhance the yield of the plant rendering the instant claims obvious. USPN claims recite a pasteurization temperature range from 50 degree C to 80 degree C, a chlorella application rate of 0.25-2 gallons/acre rendering obvious instant independent claims.

Claims 27,28,30,32,33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,9-11,28,29of U.S. Patent No. 9386774. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims and instant claims teach the step of treating plant or plant seed with a culture of pasteurized Chlorella. The instant independent claim preamble is drawn to a method of enhancing plant yield while the USPN independent claim’s preamble is drawn to a method of enhancing the yield of the Solanaceae plant. USPN claims and instant clams share the same active step of treating a plant or plant seed or plant foliage with a cultured pasteurized chlorella; therefore like instant claims, the USPN et al.’s method claims would naturally promote/enhance the yield of the plant rendering the instant claims obvious. USPN claims recite a pasteurization temperature range from 50 degree C to 80 degree C, chlorella concentration of 0.001-0.4% solids, rendering obvious instant independent claims.


Claims 27,28,31-33,41,43-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,22,29,33,42,43 of U.S. Patent No. 10869484. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims and instant claims teach the step of treating plant or plant seed with a culture of pasteurized Chlorella. The instant independent claim preamble is drawn to a method of enhancing plant yield while the USPN independent claim’s preamble is drawn to a method of enhancing plant characteristic. USPN claims and instant clams share the same active step of treating a plant or plant seed or plant foliage with a cultured pasteurized chlorella; therefore like instant claims, the USPN et al.’s method claims would naturally promote/enhance the yield of the plant rendering the instant claims obvious. USPN claims recite a pasteurization temperature range from 50 degree C to 90 degree C, chlorella concentration of 0.001-0.4% solids, heterotrophy chlorella preparation rendering obvious instant independent claims.
Claim Objection
Claims 34-40,42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616